Citation Nr: 0618559	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  05-08 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from July 1944 to August 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have bilateral hearing loss 
attributable to service.

3.  The veteran does not have tinnitus attributable to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in July 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as his claims are for entitlement to service connection 
and he was given specific notice with respect to the elements 
of basic service-connection claims and cannot be prejudiced 
by not receiving notice of downstream issues that are not 
reached by a denial of the underlying benefits.  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the July 2004 letter was issued 
before the November 2004 rating decision which denied the 
benefits sought on appeal; and, thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  In the letter dated in July 2004, the veteran was 
notified that his service records may have been destroyed in 
a fire at the National Personnel Records Center in 1973.  
Copies, however, of his medical records, including his 
enlistment and discharge examinations, were located and made 
part of the record.  It appears, therefore, that all known 
and available records relevant to the issues here on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran alleged that he experienced acoustic trauma while 
in active service, which caused him to have hearing loss and 
tinnitus.  The veteran asserted that he was exposed to 
extreme noise levels while on a tug boat, spending half his 
time in the engine room, and also experienced loud noise 
during occasional weapon firing.  The veteran also noted that 
he was involved in the construction of ships.  The veteran 
asserts that there was no hearing protection in use.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  When considering whether to 
grant service connection for a disability, VA shall consider 
all information and lay and medical evidence of record in a 
case.  See 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained a service 
injury or disease, that he developed a chronic disability and 
that the service injury or disease proximately resulted in 
the disability.  See, e.g., Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Although the Board may 
not ignore the opinion of a physician, it is certainly free 
to discount the credibility of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight 
may be placed on one physician's opinion than another 
physician's opinion depending on factors such as reasoning 
employed by the physician.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

As noted, the veteran was aboard a tug boat during service.  
The veteran's August 1946 Separation Qualification Record 
indicates that the veteran's duties included the direction of 
sailing, docking, loading, unloading and maintenance of the 
tug boat.  A July 1944 enlistment examination indicates that 
the veteran had whisper test results of 15/15.  Upon 
discharge in August 1946, the veteran's whisper test results 
were again 15/15.

The veteran denied exposure to excessive noise after service.  
The veteran alleged that he noticed that he had hearing loss 
3 years after leaving service and began wearing hearing aids 
approximately 12 years after leaving service.  The veteran 
noted that he was diagnosed as having Meniere's disease 
around 1970.  He alleged that he has experienced tinnitus for 
over 30 years.  The veteran has also alleged exposure to 
noise levels during service so intense that he experienced 
shifts in his hearing and ringing in his ears.



The veteran underwent an audio examination by a private 
audiologist in June 2004.  
The audio evaluation showed puretone thresholds, in decibels, 
as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
80
85
100
95
95
LEFT
70
65
70
75
85

The private audiologist commented upon the veteran's military 
history, as apparently related by the veteran.  The private 
audiologist, however, noted review of the veteran's 
Separation Qualification Record.  

The private audiologist found that the veteran's hearing loss 
indicated bilateral moderately severe to severe sensorineural 
hearing loss.  In addition, the veteran had poor speech 
discrimination, bilaterally, but more severe in the right 
ear.  The private audiologist concluded that it was as likely 
as not that the veteran's hearing loss was due to exposure to 
noise while on active duty in the service.

In August 2004, the veteran underwent a VA audio examination.  
The examiner reviewed the medical record and noted the 
veteran's alleged sources of acoustic trauma.  Audiometric 
testing was again performed.  The audio evaluation showed 
puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
80
80
100
90
100
LEFT
70
65
65
75
80

The veteran's speech recognition scores at the August 2004 VA 
audio evaluation using the Maryland CNC Test were 10 percent 
for the right ear and 68 percent for the left ear.  The 
examiner noted that her findings were consistent with those 
of the private audiologist.  

The examiner found that the audio testing results indicated 
moderately-severe sloping to profound sensorineural hearing 
loss in both ears, with very poor speech discrimination in 
the right ear and fair discrimination in the left ear.  She 
further found that the veteran's asymmetrical speech 
discrimination supported possible retrocochlear pathology.  
The examiner concluded that the veteran's current hearing 
loss and tinnitus were mostly due to factors such as age and 
retrocochlear pathology, and not acoustic trauma incurred in 
service.

As the veteran has auditory thresholds substantially above 40 
decibels in both ears in all relevant frequencies and speech 
recognition scores well below 94 percent, the veteran clearly 
shows a current hearing loss disability.  The RO, however, 
found that the veteran's hearing loss and tinnitus were not 
incurred in service, based on the VA audio examination.  The 
RO had support for these findings in the lack of objective 
evidence demonstrating that the veteran had hearing loss or 
tinnitus while in service and the evidence that his hearing 
loss was due to the veteran's Meniere's disease.

In addition, although the veteran was not provided with a 
full audiological examination upon discharge from the 
service, the veteran's discharge examination shows that the 
veteran's hearing was normal as indicated by a whisper test.  
Though the veteran's duties aboard the tug boat are 
consistent with exposure to noise and the veteran indicated 
that ear protection was not in use, there is no evidence that 
the veteran experienced hearing loss during service and, as 
noted, the veteran related that he first noticed hearing loss 
approximately 3 years after service.  

In regards to the veteran's claim for service connection for 
tinnitus, the RO noted, as did the VA audio examiner in the 
August 2004 examination, that the veteran cannot identify a 
specific date of onset for his tinnitus and has noted that he 
had experienced tinnitus for over 30 years.  The veteran, 
however, had been out of the service for approximately 58 
years at the time the statement was made.  While noting that 
he experienced ringing in the ears while in on the tug boat, 
the veteran has not alleged that he has experienced tinnitus 
since leaving the service.

The veteran's history of Meniere's disease, his age and span 
of many years between his alleged onset of his disabilities 
and the filing of his claims weigh against the veteran's 
claims.  Although the private audiologist appears to have 
reviewed the veteran's separation qualification record, there 
is no indication that he reviewed the veteran's claims file 
and it appears that he was unaware of the veteran's Meniere's 
disease.  In contrast, the Board finds that the VA opinion to 
have substantial probative weight due to the examiner's 
review of the veteran's claims file and more complete 
rationale.

In its finding that the veteran does not have bilateral 
hearing loss attributable to service, the Board relies on the 
August 2004 VA audio examination which concluded that the 
veteran's hearing loss and tinnitus were not related to the 
veteran's service.  The Board further finds no credible 
evidence that the veteran has tinnitus attributable to 
service.  In coming to this finding, the Board relies on the 
August 2004 examiner's opinion that the veteran's tinnitus is 
due to factors other than military acoustic trauma and that 
the veteran's current onset of tinnitus did not begin until 
many years after service.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable and the appeal of both claims must 
be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


